                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 MONICA LYNN NELSON,

                       Plaintiff,
                                                     Case No. 21-CV-213-JPS-JPS
 v.

 FBI NEW YORK OFFICE,
                                                                     ORDER
                       Defendant.


        On February 18, 2021, Plaintiff filed a complaint pro se and,

thereafter, filed a motion for leave to proceed in forma pauperis (i.e., without

prepaying the $402.00 filing fee). (Docket #1, #4). Magistrate Judge Stephen

C. Dries reviewed Plaintiff’s motion to proceed in forma pauperis. See 28

U.S.C § 1915(a). On March 17, 2021, Magistrate Dries granted Plaintiff’s

motion to proceed in forma pauperis. (Docket #6 at 2, 4).

        Pursuant to § 1915(e)(2), Magistrate Dries proceeded to screen

Plaintiff’s complaint. According to Magistrate Dries, the apparent crux of

Plaintiff’s complaint is that unnamed persons known to both the Federal

Bureau of Investigation and the Central Intelligence Agency conspired to

remove Plaintiff’s children from her control and have kept her in a “quasi

captive situation” from her children and family. (See id. at 3)(citing Docket

#1 at 2). The magistrate determined that Plaintiff’s allegations were

frivolous and that she failed to state a claim for relief. (Docket #6 at 2–4).

Ultimately, Magistrate Dries recommended that the Court dismiss this

action. (Id. at 4).

        Magistrate Dries informed Plaintiff that, pursuant to both 28 U.S.C.

§ 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b)(2), she had fourteen
days from the date of service of his recommendation to file written

objections to the same. (Id. at 5). He cautioned Plaintiff that her “[f]ailure to

file a timely objection with the district court shall result in a waiver of [her]

right to appeal.” (Id.) On April 26, 2021, the Court received Plaintiff’s

motion to extend time to object. (Docket #7). In her motion, Plaintiff

incorrectly claims that she had until April 17, 2021 “to decide whether to

appeal[,]” but that “[f]or a number of reasons [her] decision was delayed.”

(Id.) Plaintiff requests to have until April 30, 2021 to submit her objections

to the magistrate’s decision. (Id.)

       On April 30, 2021, Plaintiff submitted a notice of appeal to the

Seventh Circuit Court of Appeals, a docketing statement, and a motion to

proceed in forma pauperis on appeal. (Docket #8, #9, #10). Upon reading

Plaintiff’s docketing statement, it is clear that Plaintiff intends to appeal

Magistrate Dries’s March 17, 2021 order in which he recommends dismissal

of her case. (Docket #9). Plaintiff attempts to explain her objections to

Magistrate Dries’s recommendation via four pages appended to her notice

of appeal. (Docket #8 at 2–5). It is against this procedural backdrop that the

Court addresses Plaintiff’s motion for an extension and the magistrate’s

recommendation.

       “When an act . . . must be done within a specified time, the court

may, for good cause, extend the time . . . on motion made after the time has

expired if the party failed to act because of excusable neglect.” Fed. R. Civ.

P. 6(b)(1)(B). A court’s determination regarding whether a party’s neglect

is considered excusable “is at bottom an equitable one, taking account of all

relevant circumstances surrounding the party’s omission.” Pioneer Inv.

Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). Such

relevant circumstances include the “danger of prejudice [to the movant],


                                  Page 2 of 4
the length of the delay and its potential impact on judicial proceedings, the

reason for the delay, including whether it was within the reasonable control

of the movant, and whether the movant acted in good faith.” Id.

       As discussed, supra, Magistrate Dries gave Plaintiff clear instructions

that she must file her objections, if any, within fourteen days from the date

of service of his recommendation. (Docket #6 at 5). However, Plaintiff failed

to meet that deadline, as she mistakenly believed that she had until April

17, 2021 to file her objections. (Docket #7 at 1). Moreover, Plaintiff’s motion

is void of any relevant circumstances that caused her to miss the later,

mistaken deadline. Instead, Plaintiff generally claims that a “number of

reasons” delayed her decision to file her objections. (Id.) Based on the

foregoing, the Court finds that Plaintiff has not demonstrated excusable

neglect and, therefore, denies her request to extend the time to object. There

being no properly filed objections to Magistrate Dries’s recommendation,

and because the Court agrees with his recommendation that Plaintiff fails

to state a claim for which relief can be granted, the Court will adopt it and

will dismiss this action.

       However, even if the Court accepted Plaintiff’s untimely objections,

such objections do not save Plaintiff’s complaint from dismissal. Although

unclear, it appears that Plaintiff argues that Magistrate Dries did not

construe her complaint liberally, nor take all of Plaintiff’s factual allegations

as true, failing to draw all reasonable inferences in her favor. (Docket #8 at

4–5). She argues that he was “compelled to assume” that her argument has

merit and, as such, warranted a hearing before the Court. (Id. at 5).

       Plaintiff fails to recognize her obligation as a litigant to plead

sufficient factual matter that, accepted as true, “is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,


                                  Page 3 of 4
550 U.S. 544, 570 (2007)). Plaintiff “must do better than put[] a few words

on paper that, in the hands of an imaginative reader, might suggest that

something has happened to her that might be redressed by the law.”

Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010). In other words,

Plaintiff is not owed the hearing that she seeks merely because she has filed

a complaint.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for an extension of time

(Docket #7) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that Magistrate Judge Stephen C.

Dries’s report and recommendation (Docket #6) be and the same is hereby

ADOPTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 30th day of April, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                Page 4 of 4
